Citation Nr: 0931257	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  In September 
2008, the Board remanded the claim for additional 
development. 


FINDING OF FACT

The Veteran's low back disability (degenerative disc disease 
status post multiple laminectomies and lumbar fusions) is as 
likely as not the result of trauma sustained in a series of 
"hard landings" or helicopter crashes in service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Veteran contends that his low back disability is related 
to his service.  Specifically, he contends that while in 
service, he was involved in multiple helicopter crashes and 
hard landings which injured his low back.  He contends that 
these back injuries have become progressively worse 
throughout the years to the point where he has had to undergo 
multiple surgeries and other treatments in order to resolve 
his back pain.

The Veteran's service personnel records reflect that after 
entering service in July 1963, he was stationed at Fort Hood, 
Texas until October 1965, when he was deployed for twelve 
months to Vietnam and assigned to the 57th Medical 
Detachment.  The Veteran's military occupational specialty 
was a helicopter mechanic.  Service personnel records show 
that his unit participated in multiple rescue helicopter 
operations in support of tactical air operations during his 
assignment.  However, the Veteran received no combat awards 
or other indicia of combat service, and the character and 
circumstances of his duties do not necessarily indicate 
combat service.

The Veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of low back problems.  
His June 1966 separation examination did not reveal any back 
abnormalities.  As no abnormality of the low back was 
documented in service or found on separation examination, the 
Board finds that a chronic disorder of the low back did not 
manifest during service.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a low 
back disability.  38 C.F.R. § 3.303(b).

In October 1967, the Veteran underwent a general VA 
examination for the purpose of establishing service 
connection for hearing loss and chronic otitis media.  That 
examination reflects a normal spine examination. 

Treatment records from several different private physicians 
dated from June 1994 to December 2006 evidence treatment for 
chronic low back pain, disc herniation, and degenerative disc 
disease, including radiculopathy.  These records reflect that 
the Veteran had his first lumbar laminectomy in 1985.   Then, 
a 1994 imaging study showed a possible recurrent disc 
herniation located at L5-S1 and L4-5.  Due to further back 
problems, he proceeded to have three more surgeries, one in 
August 2001, in July 2001, and in July 2006.  In September 
2006, the Veteran's physician advised him not to return to 
work in order to prevent further injury to his low back.  
These private treatment records, however, do not reflect any 
etiological opinion relating the Veteran's low back 
disability with his service. 

The Veteran's Social Security records have been associated 
with the claims file.  In October 1999, he underwent a 
disability evaluation, at which time he reported that had 
been involved in four helicopter crashes while in service.  
He felt that these crashes had, over time and along with his 
duties as a police officer, caused his current low back 
problems.  In July 2000, he was awarded disability benefits 
based in part on his low back disability.

VA treatment records dated from September 2006 to October 
2006 reflect that the Veteran retired in 1994 due to a 
worsening of his back injuries.  He continued to seek 
treatment for his chronic low back pain. 

In July 2007, the Veteran provided a more detailed account of 
the three in-service helicopter crashes.  The first occurred 
in either April or May 1964, when the helicopter lost power 
shortly after lift off.  He stated that he suffered broken 
and bruised ribs as a result of the crash.  The second 
occurred in November or December 1964 in Vietnam, when he was 
helping to pick up dead or injured soldiers from the ground.  
At that time, the helicopter turbine engine stalled, causing 
a crash.  The third incident occurred in either July or 
August 1965, when the helicopter clipped some trees, 
resulting in a hard landing.  He stated that he started to 
have trouble with his back in his mid-30's and that all of 
his physicians have related his back problems with his in-
service injuries. 

On November 2008 VA examination, the Veteran reported that he 
had been involved in three helicopter hard landings in 
service and that following each, he had experienced pain 
"all over" his body, but that he had not experienced any 
specific injury to his low back.  He reported that his back 
pain became a problem in the mid-1970's, and that he at that 
time sought help from a chiropractor.  In the early 1980's, 
the pain became much more severe, leading to his first back 
surgery.  He reported that his post-service employment was as 
a police officer and he had not sustained any back injuries 
on the job.  He described his current back pain as located in 
the center and sides of his low back, which was worse when he 
was sitting or standing.  After physically examining the 
Veteran and reviewing the claims file, including the service 
medical records, the examiner ultimately concluded that he 
could not relate the Veteran's current back disability to his 
military service without resorting to mere speculation, as 
there was no in-service clinical documentation of injuries to 
the spine.  The examiner noted, however, that the Veteran 
stated that his back pain really did not become a problem 
until the early to mid-1970's, and that he at that time 
sought chiropractic treatment.  Medical literature suggested 
that trauma could produce subtle disc disease that can become 
clinically significant many years later, which could well be 
what happened in the Veteran's case.  If there was evidence 
of a back problem in the 1970's, then it would be at least as 
likely as not that the Veteran's back disability was related 
to the trauma sustained in the helicopter crashes.  Because 
there were no chiropractic records dating from the 1970's 
corroborating the Veteran's account, however, the examiner 
could not relate the Veteran's current back disability with 
his service without resorting to speculation.  

The Veteran has reported that although he did not experience 
back problems in service, the residuals of the helicopter 
injuries first became a problem in the 1970's and grew 
progressively worse in the 1980's.  The Veteran is competent 
to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  In this case, the Veteran reported that although he 
did not sustain specific injury to his back as a result of 
the hard landings, he did experience pain all over his body 
following the crashes, including pain in his back.  He is 
competent to describe experiencing such symptoms in service, 
and his testimony in this regard is competent.  Additionally, 
although there are no chiropractic records dating from the 
1970's available to corroborate that the Veteran first sought 
treatment for his back in the 1970's, the Veteran is 
competent to report having sought such treatment at that 
time, and his testimony in this regard is credible.

The Veteran is not competent to relate his current back 
disability to the trauma sustained in service.  However, the 
November 2008 VA examiner opined that if the Veteran did have 
a back disability in the 1970's for which he sought 
treatment, based upon medical literature suggesting that 
trauma could produce subtle disc disease that could become 
clinically significant many years later, it was at least as 
likely as not that the Veteran's back disability was related 
to the trauma sustained in the helicopter crashes.  As the 
Board has determined that the Veteran is competent to report 
having had back pain that had become bad enough to seek 
treatment in the 1970's, and that his testimony regarding 
having sought treatment for his back at that time is 
credible, the Board concludes that the evidence sufficiently 
establishes that the Veteran had a back disability in the 
early to mid-1970's.  Having determined that the Veteran had 
a back disability in the early to mid-1970's, the Board 
concludes, based upon the November 2008 VA examiner's opinion 
that if the Veteran did have a back disability in the 1970's, 
it was at least as likely as not that the Veteran's back 
disability was related to the trauma sustained in the 
helicopter crashes, service connection for a back disability 
is warranted.

As the Veteran's current back disability has been determined 
to be related to an injury sustained in service, the Board 
finds that service connection for a back disability is 
warranted.  In this case, service incurrence has been shown 
by satisfactory lay evidence, consistent with the 
circumstances of the Veteran's service, and continuity of the 
disability since service.  Thus, the Board finds that it is 
at least as likely as not that his current back disability 
was incurred as a result of his service.  Significantly, 
there is no evidence to the contrary.  Therefore, service 
connection for a back disability is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.






ORDER

Service connection for a low back disability is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


